Simmons, C. J.
1. A clerk in a retail store, whose duties are such as to keep him employed one half of his time in “ drudgery and hard work,” one fourth of his time “ in waiting on customers in the sale of goods, and one fourth waiting for customer,” is a laborer within the meaning of the laws of this State exempting from garnishment the wages of laborers. Oliver v. Macon. Hardware Co., 98 Ga. 249; Stuart v. Poole, 112 Ga. 818.
2. The court below was right in sustaining the certiorari, but, instead of rendering a final judgment, should have ordered a new trial in the magistrate’s court. See Holmes v. Pye, 107 Ga. 784 ; Alabama R. Co. v. Austin, 112 Ga. 61.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.